DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 9 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10363145. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 9 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitation “length of the second aperture” renders the claim vague and indefinite because an aperture lacks structure, rather it is defined by surrounding structure. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrow et al. (US 8623019).
, the elongated plate having a first end portion defining a first end and a second end portion defining a second end, the first end portion comprising a first aperture for receiving a first bone screw 400, the second end portion comprising a second aperture which is elongated or in the form of a slot (Fig. 14) for receiving a second bone screw 400, and wherein the position of the first aperture and the position of the second aperture are fixed along the elongated plate (Figs. 2 and 14); and a pivot base or moveable element or washer 300 with an opening 310 in communication with the second aperture, wherein the moveable element is configured to move along the length of the second aperture to adjust the distance between a head of the first bone screw and a head of the second bone screw (Figs. 1-6, 14-16, 31-35 and cols. 13-42).
Regarding claim 24, the second aperture is the opening in the bottom surface of the plate which is below a top surface of the plate (Fig. 17).
Regarding claim 25, the moveable element is positioned within grooves, defined by sidewall portions 126 and floor portion 124 (Fig. 14) in the second end portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Perrow et al. (US 8623019) in view of Laurain et al. (US 5487743).
Perrow et al. disclose all elements of the claimed invention except for the claimed thickness.
It is well known to construct spinal plates with a low profile thickness, for e.g.        3 mm to 4.6 mm, as evidenced by Laurain et al.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perrow et al. (US 8623019) in view of Laurence et al. (US 9943417).
Perrow et al. disclose all elements of the claimed invention except for the claimed width.
It is well known to construct spinal plates with a width of less than 20 mm, as evidenced by Laurence et al.
Therefore, it would have been obvious to a person of ordinary skill in the art to have constructed the Ralph et al. plate with the claimed widths so that the plate conforms to the anatomical characteristics of a patient, as a person with ordinary skill has good reason to pursue known options, varying widths, within his or her technical grasp.

Response to Arguments
Applicant's arguments have been fully considered by the Examiner.  New grounds of rejection have been made in this office action.
Non application of prior art to claims 2, 9 and 28 indicates allowable subject matter provided the double-patenting rejections and rejections under 35 USC 112(b) are overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2021